     Case 3:20-cv-00213-AWT Document 99 Filed 02/24/21 Page 1 of 21



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

-------------------------------- x
COLONY GRILL DEVELOPMENT, LLC    :
and FAIRFIELD COLONY, LLC,       :
                                 :
          Plaintiffs and         :     Civil No. 3:20-cv-213 (AWT)
Counterclaim Defendants,         :
                                 :
v.                               :
                                 :
COLONY GRILL, INC. and COLONY    :
GRILL OF STAMFORD, LLC,          :
                                 :
                                 :
          Defendants and         :
Counterclaim Plaintiffs.         :
-------------------------------- x

                      ORDER RE MOTION TO DISMISS

     Counterclaim Defendants Colony Grill Development, LLC

(“CGD”) and Fairfield Colony, LLC (“FCLLC”) move to dismiss

Counts VIII, IX and X of the First Amended Counterclaims (“FAC”)

(ECF No. 48) asserted by Counterclaim Plaintiffs Colony Grill,

Inc. (“CGI”) and Colony Grill of Stamford, LLC (“CGS”), pursuant

to Federal Rule of Civil Procedure 12(b)(6) for failure to state

a claim upon which relief can be granted. For the reasons set

forth below, the motion to dismiss (ECF No. 50) is hereby

GRANTED in part and DENIED in part.

     The motion is granted with respect to the claim for breach

of fiduciary duty in Count IX, and the claim for fraud in Count

X based on a misrepresentation to the U.S. Copyright Office and

the U.S. Trademark Office. The motion is denied with respect to
      Case 3:20-cv-00213-AWT Document 99 Filed 02/24/21 Page 2 of 21



the theft of trade secrets claim in Count VIII, the claim in

Count IX for breach of the implied covenant of good faith and

fair dealing, and the claim for fraud in Count X based on a

theory of fraudulent nondisclosure.

I.   Legal Standard


     When deciding a motion to dismiss a counterclaim under Rule

12(b)(6), the court must accept as true all factual allegations

in the counterclaim and must draw inferences in a light most

favorable to the counterclaim plaintiff. Scheuer v. Rhodes, 416

U.S. 232, 236 (1974). Although a counterclaim “does not need

detailed factual allegations, a [counterclaim] plaintiff’s

obligation to provide the ‘grounds’ of his ‘entitle[ment] to

relief’ requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will

not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 550, 555 (2007)

(citing Papasan v. Allain, 478 U.S. 265, 286 (1986)) (on a

motion to dismiss, courts “are not bound to accept as true a

legal conclusion couched as a factual allegation”). “Nor does a

[counterclaim] suffice if it tenders naked assertions devoid of

further factual enhancement.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Twombly, 550 U.S. at 557). “Factual

allegations must be enough to raise a right to relief above the

speculative level, on the assumption that all the allegations in


                                  - 2 -
     Case 3:20-cv-00213-AWT Document 99 Filed 02/24/21 Page 3 of 21



the [counterclaim] are true (even if doubtful in fact).”

Twombly, 550 U.S. at 555 (internal citations and quotations

omitted). However, the counterclaim plaintiff must plead “only

enough facts to state a claim to relief that is plausible on its

face.” Id. at 547. “A claim has facial plausibility when the

[claimant] pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.”   Iqbal, 556 U.S. at 678. “The function of a

motion to dismiss is ‘merely to assess the legal feasibility of

the [counterclaim], not to assay the weight of the evidence which

might be offered in support thereof.’” Mytych v. May Dep’t Store

Co., 34 F. Supp. 2d 130, 131 (D. Conn. 1999) (quoting Ryder

Energy Distrib. v. Merrill Lynch Commodities, Inc., 748 F.2d

774, 779 (2d Cir. 1984)). “The issue on a motion to dismiss is

not whether the [counterclaim] plaintiff will prevail, but

whether the [counterclaim] plaintiff is entitled to offer

evidence to support his claims.” United States v. Yale New

Haven Hosp., 727 F. Supp. 784, 786 (D. Conn. 1990) (citing

Scheuer, 416 U.S. at 232).

     In its review of a motion to dismiss for failure to state a

claim, the court may consider “only the facts alleged in the

pleadings, documents attached as exhibits or incorporated by

reference in the pleadings and matters of which judicial notice

may be taken.” Samuels v. Air Transp. Local 504, 992 F.2d 12,

                                 - 3 -
      Case 3:20-cv-00213-AWT Document 99 Filed 02/24/21 Page 4 of 21



15 (2d Cir. 1993). “[I]n some cases, a document not expressly

incorporated by reference in the [counterclaim] is nevertheless

‘integral’ to the [counterclaim] and, accordingly, a fair object

of consideration on a motion to dismiss. A document is integral

. . . ‘where the [counterclaim] relies heavily upon its terms

and effect.’” Goel v. Bunge, Ltd., 820 F.3d 554, 559 (2d Cir.

2016) (quoting Chambers v. Time Warner, Inc., 282 F.3d 147, 153

(2d Cir. 2002)).

II.   Counterclaim VIII: Theft of Trade Secrets

      The Counterclaim Defendants assert that the Counterclaim

Plaintiffs have not alleged with the requisite particularity the

purported trade secrets they claim were misappropriated. They

argue that the Counterclaim Plaintiffs: (1) fail to identify

with specificity the trade secrets they claim were

misappropriated, (2) fail to allege any facts as to steps they

took to keep such information secret, and (3) fail to allege any

facts supporting their claim that the alleged trade secrets

derive independent economic value, actual or potential, from not

being generally known to, and not being readily ascertainable

through proper means by, another person.

        A trade secret exists when: “(1) the information is

  actually secret because it is not generally known to or

  readily ascertainable through proper means by another person

  who can obtain economic value from the disclosure or use of

                                  - 4 -
     Case 3:20-cv-00213-AWT Document 99 Filed 02/24/21 Page 5 of 21



  the information; (2) the owner thereof has taken reasonable

  measures to keep such information secret; and (3) the

  information derives independent economic value, actual or

  potential, from being secret”. 18 U.S.C. §1839(3).

  Misappropriation includes “acquisition of a trade secret of

  another by a person who knows or has reason to know that the

  trade secret was acquired by improper means.” Id. at

  §1839(5)(A). “[T]he term ‘improper means’-- (A) includes

  theft, bribery, misrepresentation, breach or inducement of a

  breach of a duty to maintain secrecy, or espionage through

  electronic or other means; and (B) does not include reverse

  engineering, independent derivation, or any other lawful means

  of acquisition . . . .” Id. at §1839(6). To prevail on a trade

  secret claim, a plaintiff must “allege facts sufficient to

  show that the information in fact is secret—for example by

  disclosing the measures it took to protect the secrecy of the

  information . . . .” Mastercraft Decorators, Inc. v. Orlando,

  356 F. Supp. 3d 259, 270 (W.D.N.Y. 2018).       The plaintiff must

  also allege how the trade secret “derives independent economic

  value from not being generally known to others, and not being

  readily ascertainable through proper means by another person.”

  Kairam, 793 Fed. Appx. at 28.

     For purposes of this motion, the court takes as true the

following factual allegations in the FAC that are pertinent to

                                 - 5 -
     Case 3:20-cv-00213-AWT Document 99 Filed 02/24/21 Page 6 of 21



this counterclaim.

     “CGI is the current owner of all intellectual property

related to the COLONY GRILL branding including trade secrets,

know-how, common law and registered trademark rights.” FAC at

¶10. “Counterclaim-Plaintiff CGI licensed its intellectual

property related to the COLONY GRILL® brand to Counterclaim-

Plaintiff CGS through a license agreement, giving CGS the power

to sublicense the COLONY GRILL® Marks and other brand assets

under certain conditions.” Id. at ¶28. In May 2010, CGS entered

into a license agreement with Counterclaim Defendant FCLLC (the

“2010 FCLLC License Agreement”). FCLLC “expressly agreed that in

addition to licensing the overall brand, the Fairfield location

would use the same menu, and distinctive hot oil pie recipe as

the original COLONY GRILL® in Stamford.” Id. at ¶30.

      “In furtherance of this goal, CGI provided FCLLC trade

secret recipes, vendor information and even trained FCLLC’s

principals in the management of the business by inviting both

the principals and their employees to work and train at the

Stamford location for six months.” Id. at ¶31. “Indeed, when the

new Fairfield location was announced the FCLLC Principals

repeatedly gave interviews acknowledging that they received the

trade secret “know-how” in order to maintain the beloved brand

in the Fairfield location.” Id. at ¶32. FCLLC “had even gone so

far as to test the pH level of the water supply at the Fairfield

                                 - 6 -
     Case 3:20-cv-00213-AWT Document 99 Filed 02/24/21 Page 7 of 21



restaurant to ensure that it matched the pH level of the water

that the Stamford restaurant used to make its famous pizza.” Id.

at ¶33.

     “On or about September 6, 2011, FCLLC registered a

copyright application for the COLONY GRILL EST. 1935 logo,

fraudulently representing itself as the owner of the COLONY

GRILL® brand to the United States Copyright Office (U.S.

Copyright Reg. No. VA0001790152).” Id. at ¶38. “Counterclaim-

Defendants failed to disclose this copyright application to

Counterclaim-Plaintiffs.” Id. at ¶39. "Moreover, FCLLC did not

assign the resulting copyright registration to CGI (the rightful

owner of the COLONY GRILL® Marks and Logos . . . .” Id. “After

two years of a fruitful Licensor-Licensee relationship, the

FCLLC Principals asked to negotiate a second license agreement

with CGS in order to obtain permission to open additional COLONY

GRILL® locations.” Id. at ¶40. “Counterclaim-Defendants . . .

agreed to expand the business relationship.” Id. at ¶41. “The

license agreement between CGS and CGD dated June 20, 2012 (the

“2012 [CGD] License Agreement”) governs the use of the COLONY

Grill® brand and assets on all locations except for use within

15 miles of Stamford (the original location owned by CGI), Avon

(a location opened in 2012 by Counterclaim-Plaintiffs) and

Fairfield (governed by the 2010 license).” Id. at ¶42.         Each of

the 2012 CGD License Agreement and the June 20, 2012 Agreement

                                 - 7 -
     Case 3:20-cv-00213-AWT Document 99 Filed 02/24/21 Page 8 of 21



between CGI and CGD (see FAC, Ex G) (the “CGD Cross Agreement”)

contains a similar provision. The CGD Cross Agreement reads:

       “Licensed Know How” shall mean the right to use the
       operating know-how, including all recipes, methods,
       processes, and procedures used to operate a pizzeria known
       as “Colony Grill”, and such other goods and services
       specified in Appendix A hereto in connection with the
       operation of the Colony Grill of Fairfield.

Id. at Ex G at 2.

     The Counterclaim Defendants stopped paying royalties to CGI

in September 2019.

     The Counterclaim Defendants’ first point is that the

Counterclaim Plaintiffs fail to identify with specificity the

trade secrets they claim were misappropriated. “An alleged trade

secret is not deprived of trade secret status simply because it

is comprised of materials that are ‘common [and] commercially

available’. Rather, a ‘plaintiff’s ability to combine these

elements into a successful process, like the creation of a

recipe from common cooking ingredients is a trade secret

entitled to protection.’” Dreamcatcher Software Development, LLC

v. Pop Warner Little Scholars, Inc., 298 F. Supp. 2d 276, 282

(D. Conn. 2004) (quoting Elm City Cheese Co., v. Federico, 251

Conn. 59, 74-75 (1999)).

     Here, the Counterclaim Plaintiffs allege that CGI provided

FCLLC, inter alia, trade secret recipes and that “the FCLLC

Principals repeatedly gave interviews acknowledging that they


                                 - 8 -
     Case 3:20-cv-00213-AWT Document 99 Filed 02/24/21 Page 9 of 21



received the trade secret “know-how.” Id. at ¶32. In addition,

the 2010 FCLLC License Agreement, the 2012 CGD License Agreement

and the CGD Cross Agreement are exhibits to the pleadings and

each states that the “Licensed Know How” includes “all recipes,

methods, processes, and procedures used to operate a pizzeria

known as ‘Colony Grill’ . . . .” CGD Cross Agreement at 2.

     The Counterclaim Defendants’ second point is that the

Counterclaim Plaintiffs fail to allege any facts as to steps

they took to keep any such information secret. The Counterclaim

Defendants assert that the Counterclaim Plaintiffs “conclusorily

allege that they have ‘taken reasonable measures to keep such

information secret.’” Memorandum of Law in Support of the Motion

to Dismiss (ECF No. [50-1]), (“Countercl. Defs.’ Mem.”) at 13.

The court agrees with the Counterclaim Plaintiffs that they have

satisfied their burden with respect to this element of the

counterclaim by virtue of the confidentiality provisions and

prohibitions on assignment contained in each of the CGD Cross

Agreement and the 2012 CGD License Agreement. Section 8(b) of

the CGD Cross Agreement provides that a “Receiving Party” shall

maintain “Confidential Information” it receives from a

“Disclosing Party” in confidence and will use the same only in

accordance with the agreement. The definition of “Confidential

Information” in Section 1(b) includes know-how and trade

secrets. Sections 13(b) and 1(b) of the 2012 CGD License

                                 - 9 -
     Case 3:20-cv-00213-AWT Document 99 Filed 02/24/21 Page 10 of 21



Agreement contain the same language. See Powerweb Energy, Inc.

v. Hubbell Lighting, Inc., No. 3:12CV220 WWE, 2012 WL 5835392,

at *4 (D. Conn. Nov. 16, 2012)(owner’s information shared under

an agreement with a confidentiality provision was sufficient to

plead protective measures were taken by plaintiff and thus

protectable as trade secrets); Myung Ga, Inc. v. Myung Ga of MD,

Inc., 2011 WL 3476828, at *7 (D. Md. Aug. 8, 2011)(“To the

contrary, the exclusive nature of the license with Myung Ga of S

& S, Inc., and the fact that it did not allow for assignment of

rights, suggests that Plaintiff took measures to ensure the

secrecy of its recipes.”).

     The Counterclaim Defendants’ third point is that the

Counterclaim Plaintiffs fail to allege any facts supporting

their claim that the alleged trade secrets derive independent

economic value from not being generally known to, and not being

readily ascertainable through proper means by, another person.

An inference that the alleged trade secrets have such economic

value is supported by the fact that the Counterclaim Defendants

paid royalties under license agreements with the Counterclaim

Plaintiffs for nearly a decade. In addition, the Counterclaim

Plaintiffs cite to statements and actions by the Counterclaim

Defendants that support such an inference. The principals of the

Counterclaim Defendants stated that they were “not looking to

re-invent the wheel.” FAC ¶32. The FCLLC principals “even got

                                 - 10 -
     Case 3:20-cv-00213-AWT Document 99 Filed 02/24/21 Page 11 of 21



the model numbers from the Stamford equipment to make sure that

everything is the same.” Id. FCLLC also had gone so far as to

test the pH level of the water supply at the Fairfield

restaurant to make sure that it matched the pH level at the

Stamford restaurant.

     Thus, the motion to dismiss is being denied with respect to

Counterclaim VIII.

III. Counterclaim IX: Breach of Fiduciary Duty

     Count IX includes two claims, one of which is a claim for

breach of fiduciary duty. The Counterclaim Defendants argue that

they do not owe a fiduciary duty to the Counterclaim Plaintiffs.

The court agrees.

     The existence of a legal duty is a question of law to be

determined by the court. See Iacurci v. Sax, 313 Conn. 786, 795

(2014)(“[T]he trial court’s determination that the defendants

owed the plaintiff a fiduciary duty was a conclusion of law not

subject to deference on appeal”). The Counterclaim Plaintiffs

cite to Garden Catering-Hamilton Ave., LLC v. Wally’s Chicken

Coop, LLC, 2014 WL 2765726 (D. Conn. Jun. 18, 2014) for the

proposition that “[w]hether a fiduciary duty exists is a

question of fact, typically inappropriate for resolving on an

undeveloped record at the outset of the case.” Memorandum of Law

in Opposition to the Motion to Dismiss, (ECF No.

[56])(“Countercl. Pls.’ Opp’n.”) at 23. However, it appears that

                                 - 11 -
     Case 3:20-cv-00213-AWT Document 99 Filed 02/24/21 Page 12 of 21



in that case there were genuine issues of material fact to be

resolved before the question of whether a fiduciary duty existed

could be resolved.

     In Iacurci v. Sax, the Connecticut Supreme Court discussed

the standard for determining whether a fiduciary relationship

exists:

     Turning to the standard for determining whether a fiduciary
     relationship exists, this court has recognized that some
     actors are per se fiduciaries by nature of the functions
     they perform. These include “agents, partners, lawyers,
     directors, trustees, executors, receivers, bailees and
     guardians.” (Internal quotation marks omitted.) Falls Church
     Group, Ltd. v. Tyler, Cooper & Alcorn, LLP, supra, 281 Conn.
     at 108–109, 912 A.2d 1019. Beyond these per se categories,
     however, a flexible approach determines the existence of a
     fiduciary duty, which allows the law to adapt to evolving
     situations wherein recognizing a fiduciary duty might be
     appropriate. Id. This court has instructed that, “[a]
     fiduciary or confidential relationship is characterized by
     a unique degree of trust and confidence between the parties,
     one of whom has superior knowledge, skill or expertise and
     is under a duty to represent the interests of the other . .
     . . The superior position of the fiduciary or dominant party
     affords him great opportunity for abuse of the confidence
     reposed in him.” (Internal quotation marks omitted.) Id., at
     108, 912 A.2d 1019.


313 Conn. 786, 800 (2014). “[C]ases considering whether ad hoc

fiduciary duties existed in business relationships have turned on

the presence of a special vulnerability.” Id. at 801.

     The Counterclaim Plaintiffs argue that the “facts as

pleaded show that Counterclaim-Defendants must act in a manner

that benefits Counterclaim-Plaintiffs and their interests. This

is in part because it is black-letter law that the use of

                                 - 12 -
       Case 3:20-cv-00213-AWT Document 99 Filed 02/24/21 Page 13 of 21



licensed trademarks inures to the benefit of the licensor.”

Countercl. Pls.’ Opp’n at 23-24. (Emphasis in

original)(citations omitted). However, the facts alleged here

show only that the Counterclaim Defendants must act in a manner

that benefits the Counterclaim Plaintiffs as a result of the

fact that they must comply with the license agreements, not that

there is a relationship characterized by a unique degree of

trust and confidence in which the party who is claimed to be a

fiduciary has superior knowledge, skill, or expertise and the

person who hired the fiduciary has a special vulnerability. In

fact, as the Counterclaim Defendants point out, the Counterclaim

Plaintiffs are the ones who have superior knowledge, skill and

expertise with respect to the production of the Colony Grill Bar

Pie.

       Thus, the motion to dismiss is being granted with respect

to the claim for breach of fiduciary duty in Counterclaim IX.



IV.    Counterclaim IX: Breach of Implied Covenant of Good Faith
       and Fair Dealing

       The other claim in Count IX is a claim for breach of the

implied covenant of good faith and fair dealing. The

Counterclaim Defendants contend that because they do not owe a

fiduciary duty to the Counterclaim Plaintiffs, there is no

implied covenant of good faith and fair dealing. They assert


                                   - 13 -
     Case 3:20-cv-00213-AWT Document 99 Filed 02/24/21 Page 14 of 21



that “[t]he duty of ‘fair dealing’ exists alongside, and is

dependent upon the existence of, a fiduciary duty.” Countercl.

Defs.’ Mem. at 16.

     Under Connecticut law, “[t]he existence of a contract

between the parties is a necessary antecedent to any claim of

breach of the duty of good faith and fair dealing.” Hoskins v.

Titan Value Equities Group, Inc., 252 Conn. 789, 793 (2000). “To

constitute a breach of the implied covenant of good faith and

fair dealing, the acts by which a defendant allegedly impedes

the plaintiff’s right to receive benefits that he or she

reasonably expected to receive under the contract must have been

taken in bad faith.” Geysen v. Securitas Sec. Services USA,

Inc., 322 Conn. 385, 399-400 (2016). “It is axiomatic that the

implied duty of good faith and fair dealing is a covenant

implied into a contract or a contractual relationship.” Hoskins,

252 Conn. at 793. “When one party performs the contract in a

manner that is unfaithful to the purpose of the contract and the

justified expectations of the other party is thus denied, there

is a breach of the covenant of good faith and fair dealing[.]”

Landry v. Spitz, 102 Conn. App. 34, 44 (2007). So the duty of

good faith and fair dealing is dependent upon the existence of a

contract or a contractual relationship, not upon the existence

of a fiduciary duty.

     Thus, the motion to dismiss is being denied with respect to

                                 - 14 -
       Case 3:20-cv-00213-AWT Document 99 Filed 02/24/21 Page 15 of 21



the claim for breach of the implied covenant of good faith and

fair dealing in Counterclaim IX.



V.     Counterclaim X: Fraudulent Nondisclosure

       The Counterclaim Plaintiffs assert two theories of fraud in

Counterclaim X. The first theory is set forth in ¶138 of the

FAC:

         Counterclaim-Defendants FCLLC and CGD (and its related
         entities and agents) conspired to commit fraud by expressly
         and    impliedly   stating    their    acknowledgement   of
         Counterclaim Plaintiff CGI’s ownership of the COLONY
         GRILL® Marks and Logos to Counterclaim Plaintiffs, a
         representation that Counterclaim-Plaintiffs detrimentally
         relied on by continuing and expanding their relationship
         with    Counterclaim-Defendants     instead    of   seeking
         alternative licensees or manager companies. During this
         period      of      reliance,       Counterclaim-Defendants
         surreptitiously applied to register the COLONY GRILL®
         Marks and Logos which has already resulted in one copyright
         registration listing FCLLC as the copyright owner.

FAC at ¶138.

       For purposes of this motion, the court takes as true the

following factual allegations in the FAC that are pertinent to

this counterclaim.

       “On or about September 6, 2011, FCLLC registered a

copyright application for the COLONY GRILL EST. 1935 logo,

fraudulently representing itself as the owner of the Colony

Grill® brand to the United States Copyright Office (U.S.

Copyright Reg. No. VA0001790152).” FAC at ¶38. “Notwithstanding

their acknowledgement of CGI’s ownership of the COLONY GRILL®

                                   - 15 -
     Case 3:20-cv-00213-AWT Document 99 Filed 02/24/21 Page 16 of 21



Marks and Logos in the [2010 FCLLC License Agreement],

Counterclaim-Defendants failed to disclose this copyright

application to Counterclaim-Plaintiffs. See, e.g., Compl. Ex. F,

at 5(b) (“Licensor shall not challenge the validity or

Licensor’s ownership of the Licensed Marks and Logos and

Licensed Know-How.”)” Id. at ¶39. “Moreover, FCLLC did not

assign the resulting copyright registration to CGI (the rightful

owner of the COLONY GRILL® Marks and Logos) . . . .” Id. “After

two years of a fruitful Licensor-Licensee relationship, the

FCLLC Principals asked to negotiate a second license agreement

with CGS in order to obtain permission to open additional COLONY

GRILL® locations.” Id. at ¶40. “Counterclaim-Defendants relied,

to their detriment on Counterclaim-Defendants’ continued

acknowledgement of CGI’s ownership of the brand, unaware that

Counterclaim-Defendants were planning to continue to falsely

portray themselves as the owners, and agreed to expand the

business relationship.” Id. at ¶41. “The license agreement

between CGS and CGD dated June 20, 2012 (the “2012 [CGD] License

Agreement”) governs use of the COLONY GRILL® brand and assets on

all locations except for use within 15 miles of Stamford (the

original location owned by CGI), Avon, (a location opened in

2012 by Counterclaim-Plaintiffs) and Fairfield (governed by the

2010 license) . . . .” Id. at ¶42. “As the trademark owner and

master licensor, CGI also entered into a Cross-Agreement with

                                 - 16 -
       Case 3:20-cv-00213-AWT Document 99 Filed 02/24/21 Page 17 of 21



CGD . . . dated June 20, 2012 (the “CGD Cross Agreement”).” Id.

at ¶43. “Around the same time of the negotiation of the 2012 CGD

License Agreement, the FCLLC Principals pursued and negotiated

an agreement with CGI that would allow the FCLLC Principals to

operate the original Stamford location as manager (the “2012

Management Agreement”).” Id. at ¶44. “Both the 2010 FCLLC

License Agreement and the 2012 CGD License Agreement require

that Counterclaim-Defendants expressly recognize CGI’s ownership

of the COLONY GRILL® Marks and contain a no contest clause

prohibiting the Licensee from challenging the COLONY GRILL®

Marks and logos (and/or Counterclaim-Plaintiffs’ ownership of

the same), and additionally prohibit Counterclaim-Defendants

from acting in any manner that would damage Counterclaim

Plaintiffs’ ownership of the marks and/or reputation.” Id. at

¶47.

         [T]he essential elements of an action in common law fraud
         . . . are that: (1) a false representation was made as a
         statement of fact; (2) it was untrue and known to be
         untrue by the party making it; (3) it was made to induce
         the other party to act upon it; and (4) the other party
         did so act upon that false representation to his injury
         . . . Under a fraud claim of this type, the party to whom
         the false representation was made claims to have relied
         on that representation and to have suffered harm as a
         result of the reliance . . . In contrast to a negligent
         representation, [a] fraudulent representation . . . is
         one that is knowingly untrue, or made without belief in
         its truth, or recklessly made and for the purpose of
         inducing action upon it . . . This is so because
         fraudulent misrepresentation is an intentional tort.”
         Sturm v. Harb Development, LLC, 298 Conn. 124, 142 (2010)
         (Internal quotation marks and citations omitted).

                                   - 17 -
     Case 3:20-cv-00213-AWT Document 99 Filed 02/24/21 Page 18 of 21




Parola v. Citibank (South Dakota) N.A., 894 F.Supp.2d 188, 200,

(D. Conn. 2012).

    “In alleging fraud or mistake, a party must state with

particularity the circumstances constituting fraud or mistake.”

Fed. R. Civ. P. 9(b). To satisfy this requirement, the claimant

must plead facts that: “(1) specify the statements that the

plaintiff contends were fraudulent, (2) identify the speaker,

(3) state where and when the statements were made, and (4)

explain why the statements were fraudulent.” Aesthetic &

Reconstructive Breast Center, LLC v. United Healthcare Group,

Inc., 367 F.Supp. 3d 1, 5-6 (D. Conn. 2019). “Usually, mere

nondisclosure does not amount to fraud[.] Nondisclosure may,

however, amount to fraud when there is a failure to disclose

known facts under circumstances that impose a duty to speak[.]

In addition, once a [party] undertakes to speak on a subject,

the [party] must then make a full and fair disclosure as to that

subject.” Dockter v. Slowik, 91 Conn. App. 448, 458 (2005).

    The Counterclaim Defendants argue that the Counterclaim

Plaintiffs fail to allege fraud with particularity as required

by Rule 9(b). They also argue that the Counterclaim Plaintiffs

“repeatedly assert that the ‘fact’ that they claim Counterclaim-

Defendants acknowledged—Colony Grill, Inc.’s ownership of the

Colony Grill brand—is true . . . [and] Counterclaim-Plaintiffs


                                 - 18 -
      Case 3:20-cv-00213-AWT Document 99 Filed 02/24/21 Page 19 of 21



cannot plead fraud based on a statement that they explicitly

allege is true, and for which they fail to allege any fraudulent

intent on the part of Counterclaim-Defendants.” Countercl.

Defs.’ Mem. at 21.

      Both of these arguments are unavailing. The factual

allegations set forth above support a conclusion that the

Counterclaim Defendants concealed the fact that FCLLC had filed

a copyright application in 2011 and obtained a copyright for the

COLONY GRILL EST. 1935 logo, and that the nondisclosure was

fraudulent because CGD and FCLLC had a duty to disclose that

fact so the Counterclaim Plaintiffs would not be misled by the

fact that the Counterclaim Defendants acknowledged the validity

of CGI’s ownership of the marks and logos.

      Thus, the motion to dismiss is being denied as to the claim

for fraud based on a theory of fraudulent nondisclosure.



VI.   Counterclaim X: Misrepresentation to U.S. Copyright Office
      and U.S. Trademark Office

      Counterclaim X asserts a second theory of fraud in ¶139 of

the FAC, which states:

      Counterclaim-Defendants FCLLC and CGD further conspired to
      commit fraud by misrepresenting themselves to the U.S.
      Copyright Office and U.S. Trademark Office as the rightful
      owners of exclusive rights to use the COLONY GRILL® Marks
      and logos while they were still in a business relationship
      with Counterclaim-Plaintiffs. The Copyright Office has
      relied on this misrepresentation by granting a certificate
      of registration. The U.S. Trademark Office has relied on

                                  - 19 -
     Case 3:20-cv-00213-AWT Document 99 Filed 02/24/21 Page 20 of 21



     this misrepresentation by accepting the application for
     review and will continue to rely on this misrepresentation
     while reviewing the pending application. By applying to
     register CGI’s trademark, Counterclaim-Defendants intended
     to cause injury to Counterclaim-Plaintiff CGI and its
     ownership of its long-time brand and therefore CGI was the
     intended recipient of the fraud.

FAC at ¶139.

     The Counterclaim Defendants argue that the fraud

counterclaim should be dismissed to the extent it relies on this

theory of fraud because the Counterclaim Plaintiffs fail to

allege that they relied on any supposed misrepresentation. The

court agrees.

     The third and fourth elements of a fraud claim under

Connecticut law are that a false representation was made: (3)

“to induce the other party to act upon it; and (4) the other

party did so act upon the false representation to his injury”.

Parola, 894 F.Supp.2d at 200. The theory of fraud at issue here

relies on a false representation that was made to induce the

U.S. Copyright Office and U.S. Trademark Office (not the

Counterclaim Plaintiffs) to act upon it. Also, this theory of

fraud relies on harm to the Counterclaim Plaintiffs, not harm

the party to whom the false representation was made.

     Thus, the motion to dismiss is being granted as to the

claim for fraud based on a misrepresentation to the U.S.

Copyright Office and the U.S. Trademark Office.

       It is so ordered.

                                 - 20 -
   Case 3:20-cv-00213-AWT Document 99 Filed 02/24/21 Page 21 of 21




     Dated   this   24th day    of   February   2021,   at    Hartford,

Connecticut.




                                                    /s/ AWT
                                              Alvin W. Thompson
                                         United States District Judge




                               - 21 -
